Citation Nr: 1508590	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  08-17 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to herbicides.

2.  Entitlement to service connected for upper airway resistance syndrome/sleep apnea, to include as due to exposure to herbicides.

3.  Entitlement to service connection for breathing problems, other than COPD and upper airway resistance syndrome/sleep apnea, including bronchitis and emphysema, to include as due to exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected type II diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected type II diabetes mellitus.

6.  Entitlement to service connection for ingrown toenails of the right lower extremity, to include as secondary to service-connected type II diabetes mellitus.
7.  Entitlement to service connection for ingrown toenails of the left lower extremity, to include as secondary to service-connected type II diabetes mellitus.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as acid reflux).

9.  Entitlement to service connection for edema of the right lower extremity, to include as secondary to service-connected type II diabetes mellitus.

10.  Entitlement to service connection for edema of the left lower extremity, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel








INTRODUCTION

The Veteran served on active duty from March 1969 to January 1970.

This case initially came to the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In November 2007 and June 2010, the Veteran and his wife testified during a personal hearing at the RO, and a hearing at the RO before the undersigned, respectively.  Transcripts of the hearings are associated with the claims file.

In a February 2014 decision, the Board reopened the Veteran's claim for service connection for a skin disorder and granted service connection for peripheral neuropathy of the left and right lower extremities.  At that time, the Board remanded the Veteran's case to the Agency for Original Jurisdiction (AOJ) for additional development.

In September 2014, the Board remanded the Veteran's case to the AOJ for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In February 2014, the Board directed that a supplemental statement of the case (SSOC) be issued in response to evidence added to the claims file after issuance of the statement of the case (SOC).  See 38 C.F.R. § 19.31 (2014).   

The record shows that, in May 2014, an item mailed to the Veteran by the AOJ was returned by postal authorities as undeliverable, and no forwarding address was provided.  The July 2014 SSOC was mailed to the same address.

Although, in July 2014, the AOJ mailed a notice of a June 2014 rating decision to the Veteran's correct current address of record, there is no indication that the July 2014 SSOC was re-mailed to his current address.  Hence, the presumption of regularity did not attach, and the Board could not assume the Veteran eventually received the SSOC.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board's September 2014 remand directed that the AOJ issue a SSOC as to the claims on appeal, as directed in the February 2014 Board remand, and mail the document to the Veteran's current address of record.  In October 2014, the SSOC was sent to the same incorrect address as used in the May 2014 correspondence and July 2014 SSOC.  The instant SSOC was returned to the AOJ, but was not resent to the Veteran's correct current address of record.  Remand is necessary as there has not been substantial compliance with the Board's September 2014 remand.  Id.  

Accordingly, the case is REMANDED for the following action:

Isssue a SSOC as to the claims on appeal, as directed in the September 2014 Board remand, and mail it to the Veteran's current address of record.  An appropriate period for an opportunity to respond to the SSOC should be provided.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify him if further action is required on her part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

